         Case 1:18-cv-00098-FPG Document 26 Filed 05/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANTHONY SCATTOREGGIO,

                                              Plaintiff,
                                                                       Case # 18-CV-98-FPG
v.
                                                                       DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant.


                                       INTRODUCTION

       Before the Court is Plaintiff Anthony Scattoreggio’s motion for leave to appeal in forma

pauperis and motion for extension of time to file a notice of appeal. ECF Nos. 20, 21. For the

reasons that follow, Plaintiff’s motions are GRANTED.

                                        BACKGROUND

       Plaintiff, while represented by counsel, filed suit seeking review of the Commissioner’s

decision on Plaintiff’s applications for social security benefits. ECF No. 1. On September 30, 2019,

the Clerk of Court entered judgment in favor of the Commissioner pursuant to the Court’s Decision

and Order on the motions for judgment on the pleadings. ECF Nos. 18, 19.

       On December 10, 2019, now proceeding pro se, Plaintiff filed a motion for leave to appeal

in forma pauperis (ECF No. 20) and a motion for an extension of time to file notice of appeal (ECF

No. 21). On December 20, 2019, the Clerk of Court filed the Clerk’s Certificate, and the Court

received a notice from the Second Circuit that due to the still-pending motion for leave to proceed

in forma pauperis, the appeal could not move forward. ECF Nos. 24, 25.




                                                 1
          Case 1:18-cv-00098-FPG Document 26 Filed 05/20/20 Page 2 of 4




                                           DISCUSSION

I.     Motion for Leave to Appeal In Forma Pauperis

       Federal Rule of Appellate Procedure 24 provides, in relevant part, that “a party to a district-

court action who desires to appeal in forma pauperis must file a motion in the district court.” Fed.

R. App. P. 24(a)(1). The motion to appeal in forma pauperis must include an affidavit that: “(A)

shows in the detail prescribed by Form 4 of the Appendix of Forms the party’s inability to pay or

to give security for fees and costs; (B) claims an entitlement to redress; and (C) states the issues

that the party intends to present on appeal.” Id. at 24(a)(1)(A)-(C).

       Plaintiff’s affidavit shows his inability to pay. See ECF No. 20. Despite the absence of an

affidavit meeting the second and third requirements, the Court nonetheless finds that Plaintiff may

proceed in forma pauperis as it is clear from his notice of appeal the issues he intends to appeal

and that his appeal is not frivolous. ECF No. 22; cf. Uppal v. Western Express, Inc., No. 15 Civ.

9976 (AT) (RWL), 2019 WL 8262651, at *1 (S.D.N.Y. Apr. 18, 2019) (denying motion for leave

to appeal in forma pauperis where plaintiff did not state issues to be raised on appeal because the

“lack of explanation provides no basis for the Court to evaluate the merits of her appeal”); Purisima

v. Tiffany Entm’t, No. 09-CV-3502 (NGG) (LB), 2018 WL 7063128, at *1 (E.D.N.Y. Jan. 25,

2018) (denying motion for leave to appeal in forma pauperis where, inter alia, plaintiff did not

state issues to be raised on appeal, noting “[t]he requirement that he do so, Rule 24(a)(1)(C), exists

to ensure that the court can determine whether the appeal would be frivolous or not taken in good

faith” (internal quotation and citation omitted)).

       Accordingly, Plaintiff’s motion for leave to appeal in forma pauperis is GRANTED.




                                                     2
          Case 1:18-cv-00098-FPG Document 26 Filed 05/20/20 Page 3 of 4




II.     Motion for Extension of Time to File Notice of Appeal

        In a civil case where, as here, one of the parties is a United States officer or employee sued

in their official capacity, a party filing a notice of appeal may do so within 60 days after the entry

of the judgment appealed from. Fed. R. App. P. 4(a)(1)(B)(iii). A party may also bring a motion

for extension of time to file a notice of appeal “no later than 30 days after the time prescribed by

this Rule 4(a) expires” and if “that party shows excusable neglect or good cause.” Fed. R. App. P.

4(a)(5)(A)(i)-(ii).

        In determining whether a party seeking an extension of the appeal period pursuant
        to Rule 4(a)(5) has made the requisite showing of “excusable neglect
        or good cause,” district courts consider four factors: (1) the risk of prejudice to the
        nonmoving party; (2) the length of the delay and its potential prejudice upon the
        judicial proceeding; (3) the reason for the delay; and (4) whether the moving party
        has acted in good faith. See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
        P’ship, 507 U.S. 380, 395 (1993). The most important factor is the reason for the
        delay. See id.; see also Weinstock v. Cleary, Gottlieb, Steen & Hamilton, 16 F.3d
        501, 503 (2d Cir. 1994).

Levesque v. Clinton Cnty., No. 9:10-CV-0787 (DNH/DEP), 2014 WL 2090803, at *2 (N.D.N.Y.

May 19, 2014).

        The judgment from which Plaintiff seeks to appeal was entered on September 30, 2019,

giving Plaintiff until November 29, 2019 to file his notice of appeal. Plaintiff filed both his notice

of appeal and motion to extend time on December 10, 2019, after the expiration of the initial period

but before the expiration of the additional 30 days provided by Federal Rule of Appellate

Procedure 4(a)(5)(A)(i).

        Plaintiff states he had “major depression” which prevented him from filing his notice of

appeal sooner. ECF No. 21 at 2. Considering the above-mentioned factors, the relatively short 11-

day period of delay, and that Plaintiff appears to have acted in good faith, the Court finds that

Plaintiff has shown good cause. See Levesque, 2014 WL 2090803, at *2 (finding good cause




                                                  3
         Case 1:18-cv-00098-FPG Document 26 Filed 05/20/20 Page 4 of 4




existed where plaintiff stated “he was experiencing severe mental distress” and was transferred to

a psychiatric facility); Epps v. City of Schenectady, No. 1:10-CV-1101 (MAD/CFH), 2013 WL

4455621, at *3 (N.D.N.Y. Aug. 16, 2013) (“Illness of counsel has been regarded as valid grounds

for excusable neglect where ‘the illness is so physically and mentally disabling that counsel is

unable to file the appeal” (internal quotation and citation omitted)). Accordingly, Plaintiff’s

motion for an extension of time to file a notice of appeal is GRANTED to December 10, 2019, the

day Plaintiff filed his notice of appeal. ECF No. 22.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motions for leave to appeal in forma pauperis and an

extension of time to file a notice of appeal, ECF Nos. 20, 21, are GRANTED.

       IT IS SO ORDERED.

Dated: May 20, 2020
       Rochester, New York
                                                        _____________________________________
                                                               HON. FRANK P. GERACI, JR.
                                                               United States District Court Judge




                                                 4
